DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 09/13/2022.  Claims 1, 3-5, and 8-14 have been amended. Claims 1-14 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-14 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 1-10 recite a method and claims 11-14 recite a system. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 11 recite a method and system for providing a token (i.e. compensation) to the publishing server when the digital content, selected by the consumer, has been viewed by the consumer in the client device. Under Step 2A, Prong I, claim 3 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Providing a token (i.e. compensation) to the publishing server when the digital content, selected by the consumer, has been viewed by the consumer in the client device is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include identifying a functionality available during a session between a publishing server and a consumer, wherein the consumer communicates with the publishing server using a client device; providing, when the functionality is available, multiple digital contents by different third parties to the publishing server for display to the consumer within the session, based on a session parameter; receiving, via the client device, a consumer selection of a first digital content from the multiple digital contents; providing, to the client device, a plugin script to display the first digital content providing an interactive element in the plugin script for selection by the consumer, the interactive element comprising a link to open a new tab in the client device; and providing a token to a third party that owns the first digital content when the new tab has been opened in the client device. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 11 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 11 recites the following additional elements: Client Device, Publishing Server, Memory, and Processors. These additional elements in claims 1 and 11 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. client device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 11 recite – providing, to the client device, a plugin script to display the first digital content is seen as using a well-understood, routine, and convention computer function to perform the abstract idea. Providing, a plugin script to display a digital content selected by the consumer does not result in the claims amounting to significantly more than the abstract idea. The courts have noted that “receiving, processing, and storing data” and “receiving or transmitting data over a network” are seen to be well‐understood, routine, and conventional functions (See: Alice Corp. and Ultramercial). Furthermore, “Early personal computer software with plug-in capability included HyperCard and QuarkXPress on the Apple Macintosh, both released in 1987. In 1988, Silicon Beach Software included plug-in capability in Digital Darkroom and SuperPaint, and Ed Bomke coined the term plug-in.” (See Wikipedia: Plug-in (computing) and EDT Text Editor Reference Manual, Cinnaminson, New Jersey: Unisys Corporation, 1975.). Claims 1 and 11 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0061], for implementing the “general-purpose microprocessor”, which does not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-10 and 12-14 further recite the method of claim 1 and system of claim 11, respectively. Dependent claims 2-10 and 12-14 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. 
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 11. For example, claims 2-10 and 12-14 describe the limitations for providing a token (i.e. compensation) to the publishing server when the digital content has been viewed by the consumer in the client device – which is only further narrowing the scope of the abstract idea recited in the independent claims.
Under Step 2A, Prong II, for dependent claims 2-10 and 12-14, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,676,651 to Lerman in view of U.S. Publication 2015/0193814 to Eppinger and in further view of U.S. Publication 2009/0228920 to Tom.

Claims 1-10 and 11-14 are method and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Lerman teaches:
A computer-implemented method, comprising: identifying a functionality available during a session between a publishing server and a consumer, wherein the consumer communicates with the publishing server using a client device (i.e. plug in player identifies environment of system, such as mobile or desktop browser, via calling application via client device communicating with advertising server) (Lerman: Col. 11 Lines 25-43 “Having described some of the various types of advertisements that could be generated, the components and content of such advertisements, and some of their many features, it is now necessary to describe the manner in which advertisements are generated, such as in the context of the architecture illustrated in FIG. 2. To generate an advertisement in a webpage or flash player, for example, a request must be made for the advertisement to be inserted in the webpage or player, such as player 208. The application making the request or call is referred to herein as the calling application. The calling application could come in many different forms: (1) a standard website or web application that is based on HTML, JAVASCRIPT or CSS code; (2) a rich-media application delivered via a web-based plug-in, such as a ADOBE FLASH plug-in; (3) a rich-media component of a web application, such as a FLASH or QUICKTIME-based video player, embedded game or widget; ( 4) a mobile application, such as an !PHONE or mobile JAVA application; or (5) any other Internet connected application.”);
providing, when the functionality is available, multiple digital contents by different third parties to the publishing server for display to the consumer within the session, based on a session parameter (i.e. plurality of advertisement are provided to users according to information about the user and their session, wherein the plurality of advertisements correspond to different advertisers) (Lerman: Col. 6 Lines 42-62 “The advertisement manager 225 also collects and passes on information about the user (such as targeting data) and the user's interaction with advertisements (such as historical data) to the advertising servers 226 and possibly other computers on the networks 218, such as a data warehouse operated by the publisher or advertising company responsible for the advertisements. The user-related information may include the user's Internet Protocol (IP) address, geographic location, nature or theme of the website on which an advertisement is being displayed, the nature of the specific content viewed by the user, the user's web viewing history or patterns, as well as other psychographic data about the user (which may be received from a number of different sources). Information may also be collected about the user's age, location, gender, income, education, ethnicity, product preferences and a variety of other demographic characteristics that are useful in matching an advertisement to a user. Information may also be collected about the user's viewing experience such as the location of player 208, the genre of the content viewed, the type of content viewed (e.g., video, slideshow, widget), and the location of the player208 within the browser.” Furthermore, as cited in Cols. 8-9 Lines 63-9 “Accordingly to one embodiment, the invitation or teaser advertisement could be associated with a single advertiser or multiple advertisers. For example, the invitation could represent an advertisement for a single good or service from a single advertiser, or multiple goods or services from that advertiser. Likewise, multiple different advertisers could be represented by a single invitation space. Each good or service could be presented in a different way. For example, a rectangular-shaped invitation space could be broken up into four quadrants, with a different good or service presented in each quadrant of the space. Alternatively, the different advertisements could operate like a slide show, with one advertisement being shown in the invitation space for a number of seconds before being replaced by another advertisement.”);
providing, to the client device, a plugin script to display the first digital content (i.e. providing plug-in browser to display advertisements) (Lerman: Col. 7 Lines 20-31 “FIG. 3 illustrates a block diagram of some of the functional aspects of an exemplary web browser 206, according to one embodiment. The web browser 206 may host the player 208 (e.g., as an integrated browser plug-in) and may provide for the interconnection of the player 208 with external components such as network 218 and file storage within networked storage, such as on the content delivery network 224. The browser 206 may provide upload and download functions through its own processor interface, or through the network interface 204, so as to transfer files to and from other processor platforms, provide user interface network navigation tools, and provide other network user interface tools.”);
providing an interactive element in the plugin script for selection by the consumer, […] (i.e. interactive advertisement includes tabs which present additional information) (Lerman: Col. 12 Lines 28-36 “Advertisement 800 is meant to provide the user with the ability to view multiple different pieces of content while within a single advertisement 810. While one video or other form of advertisement content was being displayed, in this case Clip 2 of widget tab 816, the corresponding tab is raised above the other tabs so the user knows which one is playing. To select different content, the user would mouse over either widget tabs 814 818 or 820 and select one of those tabs, or interact with them in some other appropriate manner.”); and
providing a token to a third party that owns the first digital content […] (Examiner notes that no definition of “token” has been provided within the Applicant’s specification. Examiner, using BRI, interprets the “token” as a value of compensation given to the advertiser/publisher generated conversions/impressions) (i.e. compensating advertiser for determined engagement of the advertisement by the consumer) (Lerman: Col. 18 Lines 13-34 “In one embodiment, when a user engages or interacts with the displayed advertisement, such as by moving the cursor over the advertisement unit 500 or the interaction prompt 508 (or engaging in one of the other manners described above), the advertiser is assured that the user has seen the advertisement and paid some attention to it. Any act of engagement, and the level of such engagement (i.e., the "degree of engagement"), by a user can then be tracked and reported to determine appropriate compensation for a publisher. If the user's engagement is more than just passing, such as resulting in the advertisement becoming active, then the advertiser would be provided with an even higher level of assurance and the publisher might be paid an even higher amount of money because of the increased degree of engagement. The degree of engagement could also include different types of engagement and/or the amount of time spent by the user engaging the advertisement. For example, the passage of a mouse over the interaction prompt 508 might be paid at the lowest rate, while allowing the countdown to get to "2" or "1 ", but short of letting the advertisement become active, could be paid at a higher rate. Allowing the advertisement to become active would generate an even higher rate.”).
Lerman does not explicitly disclose the interactive element comprising a link to open a new tab in the client device; and providing a token to a third party that owns the first digital content […] when the new tab has been opened by the consumer in the client device.
However, Eppinger further discloses:
the interactive element comprising a link to open a new tab in the client device (i.e. users interact with advertisement and are redirected to another website) (Eppinger: ¶ [0040] “For example, for banner advertisements, website owners hosting that advertisement may be paid using a "pay-per-click" model, in which the bulk of the advertising revenue is generated when users are redirected from the content publisher website to the advertiser website based on a user's interaction with a portion of the advertisement.”); and 
providing a token to a third party that owns the first digital content when the new tab has been opened by the consumer in the client device (Examiner notes that no definition of “token” has been provided within the Applicant’s specification. Examiner, using BRI, interprets the “token” as a value of compensation given to the advertiser/publisher generated conversions/impressions) (i.e. advertiser gets paid when consumer gets redirected to new tab) (Eppinger: ¶ [0040] “For example, for banner advertisements, website owners hosting that advertisement may be paid using a "pay-per-click" model, in which the bulk of the advertising revenue is generated when users are redirected from the content publisher website to the advertiser website based on a user's interaction with a portion of the advertisement.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Eppinger’s interactive element comprising a link to open a new tab in the client device providing a token to a third party that owns the first digital content when the new tab has been opened by the consumer in the client device to Lerman’s providing a token to the publishing server when the digital content has been viewed by the consumer in the client device. One of ordinary skill in the art would have been motivated to do so in order to “match website owners/publishers with advertisers in order to maximize revenue for the website owner/publishers, while providing the most relevant marketing segment for a particular product being advertised.” (Eppinger: ¶ [0003]).
Lerman and Eppinger do not explicitly disclose receiving, via the client device, a consumer selection of a first digital content from the multiple digital contents.
However, Tom further discloses receiving, via the client device, a consumer selection of a first digital content from the multiple digital contents (i.e. user is presented with advertisement options and selects advertisement) (Tom: ¶ [0054] “In block 452, advertising options are presented to the user 132 for selection. In block 454, a determination is made as to whether the user 132 has selected any advertisements. If no advertisement is chosen, a choice is made for the user 132 without further input using previously stored choices or other available information, as shown in block 458. If one or more choices have been made, the choices are stored for later use in block 456. In block 450, playback of the selected media program begins. During playback of the media program, advertisement opportunities (or advertisement breaks) occur. When such advertisement opportunities occur, the ad is shown to the user 132, and this process is repeated until playback of the media program is complete, as shown in blocks 452-456.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tom’s receiving, via the client device, a consumer selection of a first digital content from the multiple digital contents to Lerman’s providing a token to the publishing server when the digital content has been viewed by the consumer in the client device. One of ordinary skill in the art would have been motivated to do so in order for “providing advertisements to users receiving streaming media in which the users can directly select preferences with regard to which advertisements they would like to receive and which they would not.” (Tom: ¶ [0013]).
With respect to Claim 11:
All limitations as recited have been analyzed and rejected to claim 1. Claim 11 recites “A system, comprising: a memory storing multiple instructions; and a processor configured to execute the instructions to cause the system to:” (Lerman: Col. 3 Lines 36-49) perform the steps of method claim 1. Claim 11 does not teach or define any new limitations beyond claim 1. Therefore it is rejected under the same rationale.

With respect to Claim 2:
Lerman teaches:
The computer-implemented method of claim 1, wherein providing multiple digital contents comprises providing at least one of a banner image, a headline, a subline, an audio stream or a video stream (i.e. advertisements may be in the form of a banner, headlines, along the webpage, and includes an audio/video stream) (Lerman: Col. 2 Lines 4-9 “Whether the advertisement content is static or dynamic, the size of the advertisement is often limited to a set of predefined sizes by the publisher. For example, the standard wide and short, "full" banner advertisement, as established by the Interactive Advertising Bureau ("IAB"), is 468x60 pixels in size.” Furthermore, as cited in Col. 15 Lines 40-50 “For example, to display an advertisement on a user's computer 200 comprised of a video and a headline of text, the advertisement manager (typically JavaScript and/or ActionScript) running on the user's computer ("client-side code"), would read the XML file (including the advertising metadata) to determine what content to use (i.e., the video and headline), download that content from the advertisement servers or the content delivery network, and determine where to put the video and the headline (and how big to make them) based on the space (i.e., size and shape) available for the advertisement.” Furthermore, as cited in Col. 8 Lines 2-6 “The browser 206 also enables a user to display and interact with text, images, videos, audio and other content accessible through the networks 218. Such content may contain hyperlinks to navigate to other web pages at the same or different websites 222.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 2. Claim 12 does not teach or define any new limitations beyond claim 2. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Lerman teaches:
The computer-implemented method of claim 1, further comprising providing a token to the publisher (Examiner notes that no definition of “token” has been provided within the Applicant’s specification. Examiner, using BRI, interprets the “token” as a value of compensation given to the advertiser/publisher generated conversions/impressions) (i.e. compensating advertiser for determined engagement of the advertisement by the consumer) (Lerman: Col. 18 Lines 13-34 “In one embodiment, when a user engages or interacts with the displayed advertisement, such as by moving the cursor over the advertisement unit 500 or the interaction prompt 508 (or engaging in one of the other manners described above), the advertiser is assured that the user has seen the advertisement and paid some attention to it. Any act of engagement, and the level of such engagement (i.e., the "degree of engagement"), by a user can then be tracked and reported to determine appropriate compensation for a publisher. If the user's engagement is more than just passing, such as resulting in the advertisement becoming active, then the advertiser would be provided with an even higher level of assurance and the publisher might be paid an even higher amount of money because of the increased degree of engagement. The degree of engagement could also include different types of engagement and/or the amount of time spent by the user engaging the advertisement. For example, the passage of a mouse over the interaction prompt 508 might be paid at the lowest rate, while allowing the countdown to get to "2" or "1 ", but short of letting the advertisement become active, could be paid at a higher rate. Allowing the advertisement to become active would generate an even higher rate.”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 4. Claim 14 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Lerman teaches:
The computer-implemented method of claim 1, further comprising providing a token to a retailer when the consumer activates the interactive element in the first digital content (Examiner notes that no definition of “token” has been provided within the Applicant’s specification. Examiner, using BRI, interprets the “token” as a value of compensation given to the advertiser/publisher generated conversions/impressions) (i.e. compensating advertiser for determined engagement of the advertisement by the consumer) (Lerman: Col. 18 Lines 13-34 “In one embodiment, when a user engages or interacts with the displayed advertisement, such as by moving the cursor over the advertisement unit 500 or the interaction prompt 508 (or engaging in one of the other manners described above), the advertiser is assured that the user has seen the advertisement and paid some attention to it. Any act of engagement, and the level of such engagement (i.e., the "degree of engagement"), by a user can then be tracked and reported to determine appropriate compensation for a publisher. If the user's engagement is more than just passing, such as resulting in the advertisement becoming active, then the advertiser would be provided with an even higher level of assurance and the publisher might be paid an even higher amount of money because of the increased degree of engagement. The degree of engagement could also include different types of engagement and/or the amount of time spent by the user engaging the advertisement. For example, the passage of a mouse over the interaction prompt 508 might be paid at the lowest rate, while allowing the countdown to get to "2" or "1 ", but short of letting the advertisement become active, could be paid at a higher rate. Allowing the advertisement to become active would generate an even higher rate.”).

With respect to Claim 6:
Lerman teaches:
The computer-implemented method of claim 1, wherein providing, to the client device, a plugin script to display a digital content selected by the consumer comprises providing a video control including a play button, a pause button, and a stop button (Lerman: Col. 7 Lines 50-56 “Content files may also be stored in the browser enabled processor platform 200 through the player's browser interface. To the degree that video content is involved, playback controls 400 can provide typical VCR/DVR-type controls, such as play, stop, pause, rewind, fast forward, copy, paste, cut, save, and other such control features.”).

With respect to Claim 7:
Lerman teaches:
The computer-implemented method of claim 1, wherein identifying a functionality available during a session between a publishing server and a consumer comprises identifying at least one of a mobile device application, a desktop application, or a browser application running in the client device (i.e. plug in player identifies environment of system, such as mobile or desktop browser, via calling application via client device communicating with advertising server) (Lerman: Col. 11 Lines 25-43 “Having described some of the various types of advertisements that could be generated, the components and content of such advertisements, and some of their many features, it is now necessary to describe the manner in which advertisements are generated, such as in the context of the architecture illustrated in FIG. 2. To generate an advertisement in a webpage or flash player, for example, a request must be made for the advertisement to be inserted in the webpage or player, such as player 208. The application making the request or call is referred to herein as the calling application. The calling application could come in many different forms: (1) a standard website or web application that is based on HTML, JAVASCRIPT or CSS code; (2) a rich-media application delivered via a web-based plug-in, such as a ADOBE FLASH plug-in; (3) a rich-media component of a web application, such as a FLASH or QUICKTIME-based video player, embedded game or widget; ( 4) a mobile application, such as an !PHONE or mobile JAVA application; or (5) any other Internet connected application.”).

With respect to Claim 9:
Lerman teaches:
The computer-implemented method of claim 1, wherein the session parameter comprises a time, a season, and a demographic information about the consumer, and providing the first digital content comprises selecting a media file based on the time, the season, and the demographic information about the consumer (i.e. advertisement are provided to users according to information about the user and their session) (Lerman: Col. 6 Lines 42-62 “The advertisement manager 225 also collects and passes on information about the user (such as targeting data) and the user's interaction with advertisements (such as historical data) to the advertising servers 226 and possibly other computers on the networks 218, such as a data warehouse operated by tl1e publisher or advertising company responsible for the advertisements. The user-related information may include the user's Internet Protocol (IP) address, geographic location, nature or theme of the website on which an advertisement is being displayed, the nature of the specific content viewed by the user, the user's web viewing history or patterns, as well as other psychographic data about the user (which may be received from a number of different sources). Information may also be collected about the user's age, location, gender, income, education, ethnicity, product preferences and a variety of other demographic characteristics that are useful in matching an advertisement to a user. Information may also be collected about the user's viewing experience such as the location of player 208, the genre of the content viewed, the type of content viewed (e.g., video, slideshow, widget), and the location of the player208 within the browser.”).

With respect to Claim 10:
Lerman teaches:
The computer-implemented method of claim 1, wherein the session parameter comprises a caption of a session context, and providing the first digital content comprises searching for the first digital content with the caption (i.e. advertisement are provided to users according to context information about the user viewing content and their session) (Lerman: Cols. 6-7 Lines 42-7 “The advertisement manager 225 also collects and passes on information about the user (such as targeting data) and the user's interaction with advertisements (such as historical data) to the advertising servers 226 and possibly other computers on the networks 218, such as a data warehouse operated by tl1e publisher or advertising company responsible for the advertisements. The user-related information may include the user's Internet Protocol (IP) address, geographic location, nature or theme of the website on which an advertisement is being displayed, the nature of the specific content viewed by the user, the user's web viewing history or patterns, as well as other psychographic data about the user (which may be received from a number of different sources). Information may also be collected about the user's age, location, gender, income, education, ethnicity, product preferences and a variety of other demographic characteristics that are useful in matching an advertisement to a user. Information may also be collected about the user's viewing experience such as the location of player 208, the genre of the content viewed, the type of content viewed (e.g., video, slideshow, widget), and the location of the player208 within the browser. Some of this information is collected and analyzed to deliver advertisements to any users, such as targeting data, and some of this information is collected and analyzed to present advertisements to users on future visits that may be more relevant to those users. This information can also be aggregated with similar information about other users and transferred to various advertisers, who will pay for this information. According to one embodiment, the information is passed to the advertising server 226 once a user begins to watch content on a player. If a website has provided the player, it may also provide code that causes the user's information to be passed to the advertising server 226.”).


Claim(s) 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lerman, Eppinger, and Tom in further view of U.S. Publication 2017/0024762 to Swaminathan.

With respect to Claim 3:
Lerman, Eppinger, and Tom do not explicitly disclose the computer-implemented method of claim 1, wherein providing multiple digital contents comprises sorting the digital contents according to a likelihood that the consumer views the digital content in full.
However, Swaminathan wherein providing multiple digital contents comprises sorting the digital contents according to a likelihood that the consumer views the digital content in full (i.e. advertisement are selected according to customer lifetime value which includes likelihood that consumer will view ad) (Swaminathan: ¶¶ [0045] [0046] “In a preferred embodiment, the system is capable of selected advertisements through the use of artificial intelligence, predictive analytics, and deep learning. In yet another preferred embodiment the user-interface console of the data management platform of the present invention will be optimized for a mobile interface… This is known as "retargeting" and is done most effectively when the recommended promotions are based on similarity. After this is done a sufficient amount of times, the system and method of the present invention are able to recognize given audience segments and determine their potential level of monetization. From this point, the system and method of the present invention are capable of determining the customer lifetime value prediction and can create a personalized marketing campaign for that given customer. From here, the customer is identified as a satisfied customer and is given incentives to refer their personal contacts.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swaminathan’s providing multiple digital contents comprises sorting the digital contents according to a likelihood that the consumer views the digital content in full to Lerman’s providing a token to the publishing server when the digital content has been viewed by the consumer in the client device. One of ordinary skill in the art would have been motivated to do so because it “allows advertisers to place advertisements only in front of the most high-value viewers.” (Swaminathan: ¶ [0003]).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 3. Claim 13 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Lerman, Eppinger, and Tom do not explicitly disclose the computer-implemented method of claim 1, further comprising updating an algorithm for selecting the digital contents with the session parameter when the consumer has viewed the first digital content.
However, Swaminathan further discloses updating an algorithm for selecting the digital contents with the session parameter when the consumer has viewed the first digital content (i.e. advertisement are selected according a deep learning algorithm which is updated as new data is received) (Swaminathan: ¶ [0045] “In a preferred embodiment, the system is capable of selected advertisements through the use of artificial intelligence, predictive analytics, and deep learning. In yet another preferred embodiment the user-interface console of the data management platform of the present invention will be optimized for a mobile interface.” Furthermore, as cited in ¶ [0048] “In another embodiment, the system may gather data from a composite of 1st, 2nd and 3rd party sources to make informed recommendations. The system may include a recommendations engine with deep learning algorithms and capabilities in order for intelligent recommendations to be made. In another embodiment of the present invention, analytics and tools for advertisers and publishers would be present to help their audiences.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Swaminathan’s updating an algorithm for selecting the digital contents with the session parameter when the consumer has viewed the first digital content to Lerman’s providing a token to the publishing server when the digital content has been viewed by the consumer in the client device. One of ordinary skill in the art would have been motivated to do so because it “allows advertisers to place advertisements only in front of the most high-value viewers.” (Swaminathan: ¶ [0003]).

Response to Arguments
Applicant’s arguments see page 7 of the Remarks disclosed, filed on 09/13/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-14 have been considered but are not persuasive. The Applicant asserts “The claims are directed to patentable subject matter at least because they recite a non- conventional feature of "receiving, via the client device, a consumer selection of one digital content from the multiple digital contents" that are substantially more than an abstract idea, at least because it requires interaction with a client device and transmission of the consumer selection to a remote server. Accordingly, Applicant requests reconsideration and withdrawal of the above rejections.”  The Examiner respectfully disagrees. Merely receiving a selection from a consumer in order to display digital content further describes the abstract idea of providing a token (i.e. compensation) to the publishing server when the digital content, selected by the consumer, has been viewed by the consumer in the client device. Furthermore, transmission of data from the client device to a remote server does not integrate the claims into a practical application because the courts have noted that “receiving, processing, and storing data” and “receiving or transmitting data over a network” are seen to be well‐understood, routine, and conventional functions (See: Alice Corp. and Ultramercial). Therefore, the rejection(s) of claim(s) 1-14 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see page 8 of the Remarks disclosed, filed on 09/13/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-14 over Lerman in view of Eppinger have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Publication 2009/0228920 to Tom.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The following reference are cited to further show the state of the art:
U.S. Publication 2009/0198579 to Lewis for disclosing an end-to-end mobile advertising system characterizes user behavior with regard to a mobile communication device in order to select micro-targeted advertisements. In particular, "keyword" usage in mobile applications can serve as a basis or augment a user behavioral profile. The types of keywords monitored address the particular user interface limitations and uses of a mobile communication device, such as dialed telephone messages, applets, or triglets downloaded, RSS feeds selected, and search terms or navigation links used in a wireless WAP. A marketplace platform handles the formatting required for presentation suitable for mobile communication devices in accordance with negotiated tags for a desired audience ("reach"), for a suitable number of presentations ("frequency") and for an effective duration ("time") within a particular scheduled window. Effectiveness is gauged even in the instance of impression advertisements by monitoring user location and/or interaction with the communication device to see a change in behavior.
U.S. Patent 10,726,452 to Brown for disclosing a non-expanding advertisement that displays a video loop or a portion of a video within the advertisement. If the user interacts with the advertisement, the entire video is played within the advertisement without expanding. The user is not given the option to stop or pause the video. In addition, since the advertisement does not expand, the user is not given the option to close the video, ensuring that a complete view of the video is delivered to the user.
U.S. Publication 2018/0012250 to Malca for disclosing managing an optimizing advertising content placement, rendering third party advertising tags, and tracking analytics associated with third party advertising content. The tag management system is a publisher-side platform for native and recommended content that enables publishers to manage their relationships with native advertising partners and optimize their placement of native ads. The global ad tag may detect a location within a HyperText Markup Language (HTML) document, wherein the location is associated with placement of advertising content. A script associated with the advertising content may then be loaded at that location on the HTML document. Analytics associated with the advertising content may then be tracked, and the analytics associated with the advertising content may be reported to a server running the tag management system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
November 15, 2022